EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy A. Flory on 3/23/22.

The application has been amended as follows: 
Claims 14-28. (cancelled)

REASONS FOR ALLOWANCE
	Claims 1-13 are allowed.  The following is an examiner’s statement of reasons for allowance.  Regarding claim 1, the prior art fails to disclose that wherein a front perimeter edge portion of the circumferential perimeter edge comprises a rounded glass surface circumferentially around the periphery of the glass substrate, and wherein the rounded glass surface at least partially spans the thickness dimension of the glass substrate, wherein the rounded glass surface has a radius of curvature of at least 2.5 mm, wherein the planar rear surface of the glass substrate is coated with a coating, wherein no portion of the mirror casing overlaps onto the rounded glass surface of the glass substrate, and wherein, with the mounting portion mounted at the in-cabin side of the windshield of the equipped vehicle, the rounded glass surface of the glass substrate is exposed to and contactable by a driver of the equipped vehicle.




Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK DINH/
Primary Examiner, Art Unit 2872
3/23/22